
	
		II
		110th CONGRESS
		2d Session
		S. 2887
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2008
			Mr. Brown (for himself,
			 Mr. Kerry, and Mr. Lieberman) introduced the following bill; which
			 was read twice and referred to the Committee on Homeland Security and Governmental
			 Affairs
		
		A BILL
		To direct the Secretary of Homeland Security to conduct a
		  survey to determine the level of compliance with national consensus standards
		  and any barriers to achieving compliance with such standards, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Firefighter Fatality Reduction Act of
			 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)Each year in the
			 United States, over 100 firefighters die in the line of duty, while an
			 additional tens of thousands of firefighters are injured.
			(2)The Federal
			 Government has a vested interest in protecting firefighter health and safety,
			 as it relies on local fire departments to efficiently and effectively implement
			 the National Response Framework in the response to major disasters.
			(3)Adequate training,
			 proper personal protective equipment, safe staffing levels, safe operating
			 procedures, and physical and mental fitness of firefighters can reduce
			 avoidable firefighter fatalities.
			(4)The fire services,
			 in conjunction with Government agencies and interested private-sector parties,
			 has partnered with standards-making bodies to develop national consensus
			 standards for safe fire department operations and fire fighting
			 capabilities.
			(5)Such standards are
			 widely respected and promoted by all facets of the fire service to better
			 ensure firefighter health and safety.
			(6)Through its
			 Firefighter Fatality Investigation and Prevention Program, the National
			 Institute for Occupational Safety and Health has identified the failure to
			 follow specific national consensus standards as a contributing factor in many
			 firefighter deaths.
			(7)A
			 comprehensive accounting of fire department compliance with national consensus
			 standards would help policy makers seeking to enhance public safety and reduce
			 avoidable firefighter fatalities.
			3.DefinitionsIn this Act—
			(1)the term
			 fire department includes a career, volunteer, or combination fire
			 department operated by the Federal Government, a State, or a local
			 government;
			(2)the term
			 fire service has the meaning given that term in section 4 of the
			 Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2203);
			(3)the term national consensus
			 standards means the most recently issued national consensus standards
			 for staffing, training, safe operations, personal protective equipment, and
			 fitness relating to fire department operations and firefighting practices, as
			 of the date of the enactment of this Act.
			(4)the term
			 Secretary means the Secretary of Homeland Security; and
			(5)the term
			 Task Force means the Task Force to Enhance Firefighter Safety
			 established under section 5(a).
			4.Survey by the
			 Department of Homeland Security
			(a)Survey
			 requiredNot later than 120 days after the date of enactment of
			 this Act, the Secretary shall begin to conduct a survey of each fire department
			 located in the United States, under which the Secretary shall determine whether
			 each such fire department is in compliance with national consensus
			 standards.
			(b)ReportNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report on the
			 findings of the survey required under subsection (a), including an accounting
			 of whether each fire department located in the United States is in compliance
			 with national consensus standards.
			5.Establishment of
			 Task Force to Enhance Firefighter Safety
			(a)EstablishmentNot
			 later than 120 days after the date on which the Secretary submits the report to
			 Congress required under section 4(b), the Secretary shall establish a task
			 force to be known as the Task Force to Enhance Firefighter Safety.
			(b)Membership
				(1)In
			 generalThe members of the Task Force shall be appointed by the
			 Secretary and shall include—
					(A)representatives of
			 national organizations representing firefighters and fire chiefs;
					(B)individuals
			 representing standards-setting and accrediting organizations relating to fire
			 department operations and firefighting practices, including representatives
			 from the voluntary consensus codes and standards development community;
			 and
					(C)other individuals
			 as the Secretary determines to be appropriate.
					(2)Representatives
			 of other departments and agenciesThe Secretary may invite representatives of
			 other departments and agencies of the Federal Government that have an interest
			 in the fire service to participate in the meetings and other activities of the
			 Task Force.
				(3)Number; terms of
			 service; pay and allowancesThe Secretary shall determine the number,
			 terms of service, and pay and allowances of members of the Task Force appointed
			 by the Secretary, except that a term of service of any such member may not
			 exceed 2 years.
				(c)ResponsibilitiesThe Task Force shall develop a plan to
			 enhance firefighter safety by increasing fire department compliance with
			 national consensus standards. In developing the plan under this subsection, the
			 Task Force shall consider ways in which the Federal Government, States, and
			 local governments can promote, encourage, or require fire departments to comply
			 with national consensus standards.
			(d)Report to
			 congressNot later than 1 year after the date on which the
			 Secretary establishes the Task Force, the Task Force shall submit to Congress
			 and the Secretary a report containing the findings and recommendations of the
			 Task Force together with the plan described in subsection (c).
			
